PER CURIAM:
Larry Keith Green seeks to appeal the district court’s order dismissing certain claims and defendants in Green’s 42 U.S.C. § 1983 (2006) suit. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interloe*308utory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Green seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.